Citation Nr: 1026490	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  01-06 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hammertoes of the left 
foot.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1952 to April 1952.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board issued a decision in June 2005 in which it denied 
service connection for bilateral hammertoes.  The Veteran 
appealed that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a February 2007 Order, the Court granted the 
parties' Joint Motion for Remand, which vacated the Board 
decision and remanded the case to the Board for consideration of 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  The Board remanded the case in May 
2007 for compliance with the Court's Order and further 
evidentiary development.  

In November 2008, the Board again reviewed the appeal on the 
merits and granted service connection for a right foot hammertoe 
disability.  The Veteran appealed the Board's decision to the 
Court as it did not address hammertoes of the left foot.  
Pursuant to a January 2010 Joint Motion for Remand, the Court 
vacated the portion of the November 2008 Board decision as it 
failed to address the claim for service connection for hammertoes 
of the left foot.  To comply with the January 2010 Joint Motion 
instructions, the Board finds additional development is 
necessary.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.



REMAND

The appeal is remanded to obtain a nexus opinion as to whether 
the Veteran's hammertoe disability of the left foot is 
etiologically related to active military service.  

The Veteran was afforded a June 2008 VA podiatry examination.  
Clinical findings showed that the Veteran had hammertoe 
deformities of number two, three, four, and five of the left 
foot.  In her opinion, the examiner did not address whether the 
hammertoe deformities of the left foot were in any way related to 
active military service.  

The RO/AMC must contact the healthcare provider conducting the 
June 2008 VA podiatry examination for an opinion.  If she is 
unavailable, contact an appropriately qualified healthcare 
provider.  The claims file and a copy of this remand must be 
available for review.  The examiner will indicate receipt and 
review of these materials in any report generated.  After 
reviewing the record, the examiner must express an opinion as to 
whether it is more or less likely that any of the Veteran's left 
foot hammertoe disorders are etiologically related to active 
military service, including his in-service right foot injury.  
The examiner must provide a rationale to support his or her 
opinion.  If the examiner cannot generate an opinion without 
resort to speculation, he or she must so state and further 
identify any missing information that would generate a non-
speculative opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the healthcare provider 
conducting the June 2008 VA podiatry 
examination for an opinion.  If she is 
unavailable, contact an appropriately 
qualified healthcare provider.  The claims 
file and a copy of this remand must be 
available for review.  The examiner will 
indicate receipt and review of these 
materials in any report generated.  After 
reviewing the record, the examiner must 
express an opinion as to whether it is 
more or less likely that any the Veteran's 
left foot hammertoes disorders are 
etiologically related to active military 
service, including his in-service right 
foot injury.  The examiner must provide a 
rationale to support his or her opinion.  
If the examiner cannot generate an opinion 
without resort to speculation, he or she 
must so state and further identify any 
missing information that would generate a 
non-speculative opinion.  

2.  To help avoid future remand, the 
RO/AMC must ensure that all requested 
action has been accomplished (to the 
extent possible) in compliance with this 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claim on 
appeal.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
his representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.



The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



